Citation Nr: 0928779	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran's awards and decorations 
include the Combat Infantryman Badge (CIB) and Purple Heart 
Medal, among others.  

The Veteran testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in July 2008.  

The Board previously remanded this case in October 2007 and 
January 2009 for further development.  In the January 2009 
decision, the Board also denied other service connection and 
increased rating claims that were previously on appeal.  The 
Veteran has not appealed the Board's denial for any of these 
issues.  As such, these issues are not before the Board at 
this time.  

In the January 2009 Board decision, the Board also remanded 
for further development the issue of service connection for 
tinnitus.  However, upon completion of this development, the 
RO granted service connection for tinnitus in a recent April 
2009 rating decision.  And the Veteran has not since appealed 
either the initial rating or effective date assigned for that 
condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  So the tinnitus issue is no longer on appeal.  

Finally, the hearing loss issue on appeal was initially 
characterized as a claim to reopen based on new and material 
evidence.  However, the January 2009 Board decision and 
remand reopened the claim based on a finding that new and 
material evidence had been submitted.  The current service 
connection issue was then remanded for further development.  
The Agency of Original Jurisdiction (AOJ) subsequently 
completed this development as directed.  As such, the issue 
of service connection for bilateral hearing loss is once 
again before the Board and ready for appellate review.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his 
combat-related military service from July 1965 to May 1968.     

2.  There is no evidence of sensorineural hearing loss during 
service or within one year after service, and there is 
probative medical evidence against a link between the 
Veteran's current bilateral sensorineural hearing loss and 
his period of active military service - to include his 
conceded acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in December 2005, 
May 2006, and September 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection for hearing loss claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2006 and September 2006 letters from the 
RO further advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has 
received all required notice in this case, such that there is 
no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice must be provided to a claimant 
before the initial unfavorable rating decision on a claim for 
VA benefits.  Here, certain VCAA notice was provided after 
the initial unfavorable February 2006 rating decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary VCAA notice subsequent to the initial 
AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication 
- as a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a Statement of the Case (SOC) 
or Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured the timing notice defect by issuing the 
additional May 2006 and September 2006 Dingess notice letters 
before readjudicating the case in the latter SOC and SSOCs.  
So after providing the required notice, the RO reconsidered 
the claim - including to address any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.  Prickett, 20 Vet. App. at 
376.  In addition, neither the Veteran nor his attorney has 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).  

With respect to the duty to assist, the RO has secured 
service treatment records (STRs) and VA treatment records.  
The Veteran also was afforded a VA audiology examination with 
a medical opinion concerning whether his hearing loss is 
related to acoustic trauma during his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has not identified any private medical evidence relevant to 
hearing loss.  The Veteran has submitted personal statements, 
hearing testimony, and certain Social Security Administration 
(SSA) records.  The Board is also satisfied as to substantial 
compliance with its October 2007 and January 2009 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board acknowledges VA's duty to assist thus includes the 
responsibility to obtain any relevant records from the SSA.  
38 U.S.C.A. § 5103A(c)(3); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In 
this respect, the Veteran indicated at the hearing that there 
were outstanding SSA records, but that these records 
pertained to lumbar and cervical spine disorders not 
currently on appeal.  See hearing testimony at pages 6-7.  
There is no indication these records would in any way be 
pertinent to his hearing loss claim at issue.  VA is not 
required to search for evidence, which even if obtained, 
would make no difference in the result.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  
Consequently, any SSA records not currently secured could not 
alter the ultimate disposition of the claim being denied.  In 
essence, further efforts to obtain these SSA records are 
clearly not warranted, as they would provide no reasonable 
possibility of substantiating the claim at issue.  
38 U.S.C.A. §§ 5103A(a).  Therefore, the Board is satisfied 
that all relevant evidence identified by the Veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show  "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases are chronic, 
per se, including organic diseases of the nervous system such 
as sensorineural hearing loss, and therefore will be presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, ; 38 C.F.R. §§ 3.307, 3.309.

In addition, if an injury or disease was alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
However, the provisions of 38 U.S.C.A. § 1154(b) do not 
establish a presumption of service connection, but eases the 
combat Veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
That is, the statute provides a basis for determining whether 
a particular injury was incurred in service, but not a basis 
to link the injury etiologically to the current condition.  
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence 
by way of the combat presumption may also be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as too broad 
"too broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends he has current hearing loss attributable 
to acoustic trauma from mortar and artillery fire during his 
military service in Vietnam.  He alleges that he was exposed 
to this noise on a daily basis while in Vietnam.  He also 
indicates he was exposed to combat-related noise trauma from 
weaponry.  See hearing testimony at pages 23-25.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a March 2009 VA 
audiology examination showed pure tone thresholds, in 
decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
35
55
50
LEFT
25
40
45
65
60

Thus, the March 2009 VA audiology examination reveals 
bilateral sensorineural hearing loss disability per 38 C.F.R. 
§ 3.385.  Consequently, the determinative issue is whether 
the Veteran's hearing loss is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in 
this critical respect the Veteran's claim fails.

His STRs are negative for any complaint, treatment, or 
diagnosis of hearing loss.  All of his audiograms revealed 
normal hearing.  In fact, when he had his separation 
examination in May 1968, he did not report any hearing loss, 
and no hearing loss disorder was noted upon objective 
clinical testing, despite the Veteran's indications at the 
hearing that he had hearing loss from the time of discharge 
from service.  Consequently, the Board must find that STRs, 
as a whole, provide evidence against the existence of a 
chronic hearing loss disorder during service.  However, the 
lack of in-service complaints of or treatment for hearing 
loss during service is not fatal to his claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

In this regard, the Veteran was clearly exposed to loud noise 
during service.  This fact is not in dispute.  The Veteran's 
military occupational specialty (MOS) was light weapons 
infantry.  As the Veteran's participation in combat during 
service has been confirmed by way of his receipt of the CIB 
and Purple Heart Medal, his lay statements and testimony are 
sufficient to demonstrate the occurrence of combat-related 
high noise trauma.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  As such, in-service acoustic trauma from mortar 
and artillery fire during is conceded.  

But post-service, there is insufficient evidence of non-
chronic hearing loss in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b).  In this regard, the Veteran contends that he has 
experienced hearing loss since his discharge from service in 
1968.  Regardless, at his May 1968 separation examination, 
the Veteran did not report any hearing loss, and the 
audiology examination itself was unremarkable for any hearing 
loss.  Most importantly, it is notable that a post-service 
August 1973 audiological examination for the National Guard 
was unremarkable for any allegation or evidence of hearing 
loss, over five years after separation from service.  This 
contradicts the Veteran's statements and hearing testimony 
regarding the existence of hearing loss since discharge.  In 
fact, the claims folder documents the first written complaint 
of hearing in loss in a latter 1994 claim filed by the 
Veteran. 

The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In essence, the Board affords the 
Veteran's lay statements less probative weight in light of 
the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter.  The post-
service August 1973 examination, in particular, provides 
evidence against his lay assertions.  His audiograms at 
separation and several years thereafter are inconsistent with 
the Veteran's allegations of the onset of hearing loss upon 
discharge.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See generally Barr, 21 Vet. App. at 310.  See also 
Buchanan, 451 F.3d at 1337 (2006) (finding that the Board may 
weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility, but the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.)   

It follows, also, that the Board finds no evidence of 
sensorineural hearing loss or other chronic disease within 
one year after the Veteran's separation from service. 
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, the competent evidence of record provides evidence 
against a finding of a nexus between the Veteran's current 
bilateral hearing loss and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Specifically, after a review of the claims 
folder, the March 2009 VA audiological examiner opined that 
it "is less likely than not" (less than 50/50 probability) 
that the Veteran's hearing loss was caused by his noise 
exposure during service.  In proffering this opinion, the 
examiner acknowledged the Veteran's in-service acoustic 
trauma, but emphasized that the Veteran's hearing was normal 
in May 1968 at separation and five years later post-service 
in August 1973.  The examiner also noted 21 years of post-
service noise exposure at a factory, although the Veteran 
indicated he wore hearing protection.  In any event, overall, 
the Board finds this medical opinion is entitled to probative 
weight against the claim.  This opinion was thorough, 
supported by an explanation, based on a review of the claims 
folder, and supported by the evidence of record which first 
showed complaints and treatment for hearing loss many years 
after service.  There is no contrary medical opinion of 
record. 

The Board emphasizes that although the Veteran is competent 
to report any hearing loss symptoms he previously or 
currently has, he is not competent to render an opinion as to 
the medical etiology of his sensorineural hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1)-(2).  See also 
Jandreau, 492 F.3d at 1377.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  His claim is denied.  




ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


